UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2009 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Core Value Portfolio March 31, 2009 (Unaudited) Common Stocks104.3% Shares Value ($) Consumer Discretionary9.5% AutoZone 810 a 131,722 Best Buy 3,990 151,460 Carnival 12,770 275,832 Home Depot 25,240 594,654 Johnson Controls 5,030 60,360 Lowe's Cos. 10,950 199,838 News, Cl. A 44,500 294,590 Omnicom Group 10,540 246,636 Staples 8,070 146,148 Time Warner 13,523 261,000 Time Warner Cable 3,394 84,183 Toll Brothers 7,050 a 128,028 Consumer Staples13.5% Cadbury, ADR 9,274 281,002 Colgate-Palmolive 3,960 233,561 CVS Caremark 19,890 546,776 Kraft Foods, Cl. A 18,055 402,446 Lorillard 2,440 150,646 PepsiCo 8,950 460,746 Philip Morris International 15,860 564,299 Procter & Gamble 7,310 344,228 Wal-Mart Stores 10,200 531,420 Walgreen 6,820 177,047 Energy17.2% Anadarko Petroleum 3,190 124,059 Chevron 20,000 1,344,800 Devon Energy 3,660 163,565 EOG Resources 2,180 119,377 Exxon Mobil 18,854 1,283,957 Hess 4,970 269,374 Marathon Oil 8,220 216,104 Occidental Petroleum 9,690 539,249 Schlumberger 3,460 140,545 XTO Energy 16,345 500,484 Exchange Traded Funds.7% iShares Russell 1000 Value Index Fund 4,920 Financial22.5% ACE 6,660 269,064 Aflac 7,080 137,069 Ameriprise Financial 7,080 145,069 AON 10,630 433,916 Bank of America 38,360 261,615 Capital One Financial 4,070 49,817 Chubb 8,480 358,873 Franklin Resources 6,760 364,161 Goldman Sachs Group 2,910 308,518 Invesco 10,210 141,510 JPMorgan Chase & Co. 44,810 1,191,050 Marsh & McLennan Cos. 7,060 142,965 MetLife 16,290 370,923 Moody's 8,160 187,027 Morgan Stanley 9,120 207,662 Northern Trust 3,370 201,593 PNC Financial Services Group 2,900 84,941 Prudential Financial 2,880 54,778 State Street 4,900 150,822 T. Rowe Price Group 5,160 b 148,918 Travelers Cos. 7,750 314,960 U.S. Bancorp 9,380 137,042 Wells Fargo & Co. 32,190 458,386 Health Care12.6% Abbott Laboratories 6,360 303,372 Amgen 9,880 a 489,257 Boston Scientific 17,430 a 138,568 Covidien 6,357 211,306 McKesson 3,540 124,042 Merck & Co. 12,490 334,108 Pfizer 58,430 795,817 Schering-Plough 7,950 187,223 Thermo Fisher Scientific 3,760 a 134,119 UnitedHealth Group 6,170 129,138 WellPoint 3,450 a 130,997 Wyeth 10,770 463,541 Industrial7.4% Dover 5,240 138,231 Eaton 4,230 155,918 General Electric 54,140 547,355 Honeywell International 5,450 151,837 Lockheed Martin 2,130 147,034 Raytheon 4,740 184,576 Tyco International 6,677 130,602 Union Pacific 5,230 215,005 United Parcel Service, Cl. B 4,450 219,029 Waste Management 5,364 b 137,318 Information Technology7.6% Cisco Systems 25,930 a 434,846 Hewlett-Packard 6,800 218,008 Intel 12,140 182,707 International Business Machines 1,620 156,962 Microsoft 25,150 462,006 Nokia, ADR 31,110 363,054 QUALCOMM 6,180 240,464 Materials2.0% Air Products & Chemicals 3,190 179,437 Dow Chemical 8,750 73,763 Freeport-McMoRan Copper & Gold 7,450 283,920 Telecommunication Services3.9% AT & T 28,540 719,208 Verizon Communications 11,770 355,454 Utilities7.4% Entergy 6,710 456,884 Exelon 9,940 451,177 FPL Group 4,460 226,256 NRG Energy 7,790 a,b 137,104 PG & E 4,530 173,137 Questar 10,370 305,189 Southern 9,100 278,642 Total Common Stocks (cost $36,460,090) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $85,000) 85,000 c Investment of Cash Collateral for Securities Loaned1.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $384,558) 384,558 c Total Investments (cost $36,929,648) 106.0% Liabilities, Less Cash and Receivables (6.0%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At March 31, 2009, the total market value of the portfolio's securities on loan is $383,914 and the total market value of the collateral held by the portfolio is $384,558. c Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $36,929,648. Net unrealized depreciation on investments was $8,004,174 of which $1,369,129 related to appreciated investment securities and $9,373,303 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Significant Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investment in Securities 28,925,474 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
